Citation Nr: 9920716	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for a right leg 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

4.  What evaluation is warranted for the period from October 
21, 1993 for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and two friends


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
arthritis of the hands and a right leg disorder are not 
supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.

2.  Service connection for a right knee disability was denied 
by an unappealed final RO decision dated in May 1946.

3.  Evidence received since the May 1946 RO decision, when 
considered alone or in conjunction with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
arthritis of the hands and a right leg disorder are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The RO decision dated in May 1946, which denied service 
connection for a right knee disability, is final.  38 
U.S.C.A. § 7104 (West 1991).

3.  The evidence received since the May 1946 RO decision is 
not new and material, and the veteran's claim for service 
connection for a right knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for arthritis of 
the hands and a right leg disability.  The legal question to 
be answered initially is whether the veteran has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail and there is no duty to assist him with any 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, disability, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service.  Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991).

In Libertine v. Brown, 9 Vet. App. 521 (1996), the Court 
discussed the relationship between the decision made by the 
United States Court of Appeals for the Federal Circuit in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), and the 
decision the Court made in Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Libertine Court adopted the position that the 
Federal Circuit's Collette decision did not affect the Caluza 
medical nexus requirement.  Therefore, competent medical 
evidence is still required to show that the veteran's right 
leg disorder, and arthritis of the hands, are etiologically 
related to service.  Libertine; Arms v. West, 12 Vet. App. 
188 (1999).

The Board acknowledges that the veteran engaged in combat in 
service and finds that his account of experiencing bilateral 
hand pain and a right leg disorder during World War II is 
credible and consistent with the circumstances of such 
service.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  Nevertheless, the service medical 
records are negative for complaints or pathology with respect 
to the veteran's hands and right leg.  Moreover, no competent 
evidence has been presented to show a connection between any 
current medical diagnosis of arthritis of the hands, or a 
right leg disorder, and the conditions that the veteran 
claims to have experienced in service.  See Arms, 12 Vet. 
App. at 199.
 
The veteran, his daughter, employer, and friends, are 
certainly capable of providing evidence of symptomatology, 
but lay people are generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  The evidence now of record fails to provide a 
medical nexus connecting a current diagnosis of either 
arthritis of the hands or a right leg disorder to his active 
duty service to include his combat service.  Without 
competent evidence linking either arthritis of the hands or a 
right leg disorder to his active duty service, these claims 
are not well grounded, and they must be denied.  38 U.S.C.A. 
§ 5107(a).
 
Although the Board has disposed of the claims of entitlement 
to service connection for arthritis of the hands or a right 
leg disorder on a ground different from that of the RO, that 
is, whether the claims are well grounded rather than whether 
he is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

New and material

In May 1946, the RO denied entitlement to service connection 
for a right knee disorder because there was no evidence shown 
on examination.  That decision was not appealed, and it is 
final.  See 38 U.S.C.A. § 7105.  A final decision may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Available to the RO that was of record in May 1946 included 
the appellant's service medical records and statements 
provided by the veteran.  The service medical records were 
negative for a right knee disorder, to specifically include 
his July 1945 discharge examination report which noted that 
there were no musculoskeletal defects. 

At the time of the 1946 rating decision the veteran described 
falling and injuring his right knee on his October 1945 VA 
claim for benefits.

Based on the foregoing evidence, the RO denied the 
appellant's claim in May 1946, and notified him by letter 
that same month.  The basis for the denial was that no knee 
pathology was found on the last examination.  

Evidence received since the last final RO decision includes 
VA outpatient treatment records dated since 1990, a January 
1991 hospital report; a May 1995 transcript of testimony 
provided by the veteran, his daughter, and his friend from 
the Disabled American Veterans before a hearing officer at 
the RO; and a June 1999 transcript of testimony provided by 
the veteran and another friend before the undersigned.

The VA outpatient treatment records dated since 1990, are 
negative for right knee pathology.

The January 1991 examination report notes arthritis of 
multiple joints, without specifically mentioning the right 
knee.

The veteran testified before the RO hearing officer that he 
fell on his right knee while stationed in England.  He 
recalled that he was not treated for it in service.  The 
hospital he was in was evacuated because the enemy was 
approaching, and all the records were destroyed.  At 
discharge he did not mention his right knee condition to an 
examiner essentially because he described himself as the type 
to keep going if he could, and not complain.  His daughter 
and employer essentially testified about issues unrelated to 
the veteran's right knee disorder.  His employer reported 
that the veteran worked part time at the DAV lounge. 

In June 1999, the veteran testified before the undersigned 
essentially echoing his previous testimony.  His friend 
related that the veteran no longer worked at the Disabled 
American Veterans lounge in part because of his right leg 
trouble.

The appellant contends that he currently has a right knee 
disability due to an injury during World War II.  The veteran 
does not, however, allege that he injured his knee while in 
direct combat with the enemy.  Hence, the provisions of 38 
U.S.C.A. § 1154(b) are not for application.

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  For example, these newer records 
fail to note that the veteran has a current right knee 
disorder.  Furthermore, even assuming that he has a right 
knee disorder, he has provide no medical opinion indicating 
that any current disability was related to complaints 
manifested in service or thereafter.  

The veteran's testimony was not previously of record.  While 
he has set out greater detail as to how the alleged right 
knee injury was incurred in service it is essentially 
cumulative of the prior 1946 claim.  The Board enters no 
finding as to the veteran's credibility, however, as a lay 
person, he is not competent to offer an opinion concerning 
the etiology of any current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495, (1992).  In summary, the 
veteran's statements are cumulative and they do not bear 
directly and substantially upon the questions whether he 
incurred a right knee disorder from an injury in service, or 
whether any current right knee disorder is related to an 
inservice injury.  With respect to the veteran's daughter and 
friends, cumulatively, their testimony did not address the 
right knee claim.  Therefore, their testimony is not 
material.

As the evidence submitted since May 1946 fails to contain 
competent evidence of either a current right knee disability, 
or a link of any current right knee disability to service, 
the evidence is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for arthritis of the hands and a right leg 
disability is denied.  New and material evidence not having 
been submitted to reopen the claim for service connection for 
a right knee disability, the appeal is denied.


REMAND

During his June 1999 testimony before the undersigned the 
appellant and his representative contended that PTSD had 
worsened since the VA examination in September 1997.  In this 
respect, in Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), 
the Court reminded VA that well-settled case law holds that 
when a claimant alleges that a service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment.  
Cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

This is corroborated by the VA medical records dated 
subsequent to the September 1997 VA examination.  For 
example, an October 1997 VA Mental Hygiene Clinic (MHC) 
outpatient note reflects a worsening of symptoms compared to 
the September 1997 VA examination report's findings.  
Furthermore, the MHC examiner's findings appear to be based 
on the veteran's complete medical history, whereas the 
September 1997 VA examiner noted in his report that the 
claims file was not available. 

In view of the sworn testimony presented that PTSD has 
increased since the appellant was last examined, the duty to 
assist warrants the scheduling of a current medical 
examination.  38 C.F.R. § 3.159 (1998).  Moreover, the Board 
notes that in light of Fenderson v. West, 12 Vet. App. 119 
(1999), the RO must consider and document whether a "staged 
rating" is warranted in this case.  Generally, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period where the disorder improves or worsens based on 
the facts found. 

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain copies of any 
relevant VA and private medical records 
pertaining to care for PTSD since 
September 1997.

2.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate tests 
and/or studies should be conducted.  The 
veteran's PTSD should be evaluated for 
the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  In this respect, the 
examiner is requested to provide a Global 
Assessment of Functioning (GAF) score 
consistent with the criteria in the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994), and 
explain what the assigned score means.  
Also, an opinion addressing the relative 
degree of industrial impairment resulting 
from his PTSD is requested.  The examiner 
must describe what types of employment 
activities would be limited because of 
the appellant's PTSD.  A complete 
rationale for each opinion expressed must 
be provided.  The examination report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After completion of the above, the RO 
should adjudicate the claim as styled on 
the title page of this remand with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand, and with 
consideration of the rating criteria in 
effect both prior and subsequent to 
November 7, 1996.  As noted above, this 
"original" claim is a different claim 
than the claim for an "increased 
evaluation" set forth in the statement 
of the case.  As such, the RO must 
specifically document their consideration 
as to whether a "staged rating" either 
up or down, as discussed in Fenderson, is 
warranted.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
note that a staged rating must be considered in this case.  
They should not be read as mandating that a staged rating be 
entered.   The purpose of this remand is to ensure that the 
veteran is afforded due process of law.  The appellant need 
take no action until otherwise notified.  While this case is 
in remand status, the appellant and his representative may 
submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

